33DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – DOCUMENT PROCESSING SYSTEM FOR PROCESSING A PRINT JOB INCLUDING A PRODUCTION ROUTE SIMULATION --

4.        Authorization for the following Examiner’s amendments to the claims and title of the invention were given in a telephone interview with Irene (Qing) Lin on 3/2/2021.

5.        The claims of the application have been amended as follows:  


            receiving the print job at the document processing system with the print specifications; 
           automatically generating a production route for the end product by selecting by means of the device models the at least one printer and the at least one finisher to deliver the end product; 
            simulating the production route for the end product by executing the device models for the selected at least one printer and at least one finisher; 
            generating directly from the simulation of the production route finishing instructions for an operator of the at least one finisher; and 
            processing the print job by printing the end product by the at least one printer and by finishing the end product by the at least one finisher according to the generated finishing instructions, 
            wherein after the step of generating the finishing instructions and before the step of processing the print job, the method further comprise the steps of:
           receiving changed or fixed device parameter values of at least one of the plurality of devices entered by the operator; 

            re-generating directly from the re-simulations of the production route finishing instructions for the operator of the at least one finisher, said re-generated finishing instructions resulting in new print job specifications.  
           
             6. (Currently Amended) The method according to claim 5, wherein the finisher is the near-line finisher and the method comprises the step of displaying the second group of instructions on a user interface screen of the finisher. 
 
               8. (Currently Amended) The method according to claim 1, wherein the finisher is the near-line finisher and the finishing instructions comprise a third group of instructions for the near-line finisher to be set electronically in the near-line finisher, and the method comprises the steps of the near-line finisher receiving the third group of instructions to be set electronically viaBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/QL/qlApplication No.: 16/457,295Docket No.: 0142-1176PUS1 Reply to Office Action of December 01, 2020Page 4 of 11a network, and the near-line finisher setting the third group of instructions electronically.  

            11. (Currently Amended) A document processing system for processing a print job, the document processing system comprising: 
             a plurality of devices, the plurality of devices comprising at least one printer and at least one finisher which is an off-line finisher or a near-line finisher in order to deliver an end print product according to print specifications; and 

            wherein the at least one printer comprises at least one print engine which is configured to process the print job by printing sheets for the end product, 
             wherein the device modeler is configured to: 
             receive the print job at the document processing system with the print specifications; 
             automatically generate a production route for the end product by selecting by means of the device models the at least one printer and the at least one finisher to deliver the end product; 
               simulate the production route for the end product by executing the device models for the selected at least one printer and at least one finisher; and 
              generate directly from the simulation of the production route finishing instructions for an operator of the at least one finisher, and 
              wherein the device modeler is further configured to, after generating the finishing instructions and before processing the print job: 
              receive changed or fixed device parameter values of at least one of the plurality of BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/QL/qlApplication No.: 16/457,295Docket No.: 0142-1176PUS1 Reply to Office Action of December 01, 2020Page 5 of 11 devices entered by the operator; 
              re-simulate the production route via the device models wherein available options are constraint by the changes and fixes of the device parameter values; and 


              14. (Currently Amended) The method according to claim 13, wherein the recorded action and the exact location is available for subsequent actions in coordinate systems of subsequent finishing devices.

(End of Amendment)

Allowable Subject Matter
6.          Claims 1-14 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
             The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, a method for processing a print job by a document processing system comprising a plurality of devices, the plurality of devices comprising at least one printer and at least one finisher which is an off-line finisher or a near-line finisher in order to deliver an end print product according to print specifications of the print job and  “re-simulating the production route via the device models wherein available options are constraint by the changes and fixes of the device parameter values; and re-generating directly from the re-simulations of the production route finishing instructions for the operator of the at least one finisher, said re-generated finishing instructions resulting in new print job specifications”, in combination with all other limitations as claimed in independent claim 1.
              The other independent claim 11 recites essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
            The dependent claims 2-10 & 12-14, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2014/0146339              c. US Patent 10,324,665
            b. US Pub 2006/0192996              d. US Pub 2005/0286063
            e. US Pub 2009/0201534

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674